         Case 3:20-cv-08438-WHA Document 23 Filed 12/04/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


  THE EMPLOYEES’ RETIREMENT                         Case No.: 4:20-cv-08438
  SYSTEM OF RHODE ISLAND,
  derivatively on Behalf of PINTEREST,
  INC.                                              CONSENT OR DECLINATION
                     Plaintiff,                     TO MAGISTRATE JUDGE
                                                    JURISDICTION
          v.
  BENJAMIN SILBERMANN, EVAN
  SHARP, JEFFREY JORDAN, JEREMY
  LEVINE, GOKUL RAJARAM,
  FREDRIC REYNOLDS, MICHELLE
  WILSON, LESLIE KILGORE, and
  TODD MORGENFELD
                     Defendants,
  and
  PINTEREST, INC.,
                     Nominal Defendant.


        ☐ CONSENT to Magistrate Judge Jurisdiction

        In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

        OR

        ☒ DECLINE Magistrate Judge Jurisdiction

       In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
magistrate judge conduct all further proceedings in this case and I hereby request that this case be
reassigned to a United States district judge.

 DATE: December 4, 2020                           NAME: Boris Feldman

                                                           /s/ Boris Feldman
                                         COUNSEL FOR: Pinterest, Inc.
